Citation Nr: 9936128	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hypertension, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected gout.

3.  Entitlement to an increased evaluation for a service-
connected status post right ankle fracture with post-
traumatic changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1990.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied increased ratings for the veteran's service-
connected gout and traumatic arthritis of the right ankle.  
By that decision, the RO also granted a rating of 10 percent 
for the veteran's service-connected hypertension.  The 
veteran subsequently perfected a timely appeal regarding the 
disability ratings assigned.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's hypertension is manifested by 
diastolic pressure of no more than 100 and systolic pressure 
of no more than 185.

2.  The competent and probative evidence of record 
demonstrates that the veteran's gout is manifested by 
definite impairment of health objectively supported by 
examination findings and incapacitating exacerbations 
occurring three or more times a year.

3.  The competent and probative evidence of record 
demonstrates that the veteran's traumatic arthritis of the 
right ankle is manifested by no more than moderate limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996 & 1999).

2.  The criteria for a 40 percent rating for gout have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5002, 5017 (1999).

3.  The criteria for a rating in excess of 10 percent for a 
status post right ankle fracture with post-traumatic changes 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with recent VA examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claims.  Thus, the Board finds that no further development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The veteran is seeking increased ratings for his service-
connected hypertension, status post right ankle fracture, and 
gout.  In the interest of clarity, the Board will first 
address the law and regulations pertinent to increased rating 
claims.  The Board will then separately discuss the issues on 
appeal.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The words "mild", "moderate" and "severe" are not 
defined in the VA Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 4.6 (1999).  It 
should also be noted that use of terminology such as  
"mild", "moderate" or "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Additional law and regulations will be discussed when 
appropriate below.

Entitlement to an increased rating for hypertension.

Factual Background

Private treatment records from Dr. D.R. dated between June 
1994 and September 1994 reflect ongoing treatment through 
medication for hypertension.  In June 1994, the veteran's 
blood pressure in a sitting position was noted to be at 
162/96, 164/98, and 164/96.  Subsequent blood pressure 
readings taken in August 1994 were noted to be at 156/98 and 
154/100 while in a sitting position, and readings taken in 
September 1994 were noted to be at 152/98 and 148/98.  

In February 1995, the veteran filed a claim of entitlement to 
an increased (compensable) evaluation for his hypertension.  
In a VA cardiovascular examination conducted in March 1995, 
the veteran reported that he had hypertension off and on 
since 1979, and that he had been on medication continuously 
since 1992.  The veteran further reported that he experienced 
dizziness on occasion, and had been evaluated for Meniere's 
syndrome and inner ear disease without any answers.  He 
indicated that he had not experienced any chest pains, 
shortness of breath, or headaches.  Upon examination, the VA 
examiner noted that the veteran's blood pressure in a sitting 
position was 150/90 with a heart rate of 76 and respiration 
of 12.  In a recumbent position, the veteran's blood pressure 
was noted to be at 160/100, with a heart rate of 76 and 
respiration of 12.  The VA examiner found normal sinus rhythm 
with a soft systolic murmur heard over the anterior 
precordium.  The VA examiner diagnosed the veteran with 
moderate to moderately severe hypertension controlled by 
medication.

In the September 1995 rating decision, the RO granted an 
increased evaluation of 10 percent for the veteran's service-
connected hypertension.  The veteran subsequently submitted a 
timely Notice of Disagreement in which he contended that that 
he was recently forced to undergo several medicinal changes, 
as well as regular exercise and changes in his diet due to 
his hypertension.  He indicated that he was currently taking 
Norvasc and Prinivil with some control; his previous 
medications had not been effective.

In December 1996, the veteran underwent another VA 
cardiovascular examination at the VA clinic in San Antonio.  
He reported that he was first diagnosed with hypertension in 
1979 and has been on medication continuously since 1991.  The 
VA physician noted that the veteran was cardiovascularly 
asymptomatic and that he had no history of chest pains, 
palpitations, or shortness of breath.  Upon examination, the 
VA physician found normal sinus rhythm with 54 heartbeats 
heard per minute and a 1/6 systolic murmur heard over the 
upper left sternal border with no radiation.  Blood pressure 
was noted to be at 185/102 with a pulse at 54.  Repeated 
blood pressure readings were noted to be at 184/96 and 
165/94.  The VA examiner noted that there was no evidence of 
peripheral edema, cyanosis, or clubbing, and that there were 
no signs of congestive heart failure.  The veteran was 
diagnosed with "hypertension, poor control."

In February 1999, the veteran was provided with another VA 
cardiovascular examination.  The veteran reported that he was 
continuing to receive medicative treatment for his 
hypertension and that his current regime consisted of 40 mg. 
of Lotensin twice a day and 5 mg. of Norvasc twice a day.  
The veteran reported no history of side effects from these 
medications, and no history of coronary artery disease or 
cerebrovascular disease.  He also reported no history of 
chest pains or shortness of breath.  Upon examination, the VA 
examiner noted that the veteran's blood pressure was 134/80 
while sitting, 130/78 while lying, and 134/80 while standing.  
Peripheral pulses were noted to be present bilaterally, and 
no dependent edema or varicose veins were found on 
examination.  The VA examiner diagnosed the veteran with 
hypertension, well controlled on present medication with no 
evidence of end organ damage.

Analysis

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  In the instant case, the RO provided the 
veteran notice of both the revised and the old regulations in 
the March 1999 Supplemental Statement of the Case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

Regarding the old criteria, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  Specifically, the Board finds the veteran's 
hypertension is generally characterized by predominant 
diastolic blood pressure readings of not more than 100.  In 
particular, the Board notes that although the veteran's 
diastolic blood pressure was noted to be at 102 during his 
December 1996 cardiovascular examination, all other blood 
pressure readings of record have consistently recorded his 
diastolic blood pressure as not being more than 100.  
Furthermore, the Board notes that most recent VA 
cardiovascular examination conducted in February 1999, 
revealed diastolic blood pressure readings of only 78 to 80.  
The examining physician specifically noted that the veteran's 
hypertension was well controlled on the present medication.  
See Francisco, 7 Vet. App. at 58 (holding that in a claim for 
an increased rating, the present level of disability is of 
primary concern).

The Board further finds that the preponderance of the 
evidence is against an increased rating under the new 
criteria as a systolic reading of 200 or greater has never 
been recorded.  Additionally, the Board notes that although 
the several examiners have noted that the veteran's blood 
pressure must be controlled by medication, this is already 
contemplated by a 10 percent disability rating under the new 
criteria.

The Board acknowledges the veteran's belief that his 
hypertension is more severe than is contemplated by his 
currently assigned rating.  The Board is also aware that the 
hypertension was poorly controlled in the past, although as 
indicated above this appears to have been corrected by 
changes in prescribed medications.  Diagnostic Code 7101 sets 
forth specific requirements for assigning disability ratings 
for hypertension.  Because the evidence of record in this 
case has consistently revealed diastolic blood pressure of 
not more than 100 and systolic blood pressure of not more 
than 185, the Board has been unable to identify any basis for 
granting an increased rating under the criteria of Diagnostic 
Code 7101.

In summary, the Board finds that the preponderance of 
competent and probative evidence of record is against an 
increased rating for the veteran's hypertension.  The benefit 
sought on appeal is accordingly denied.

Entitlement to an increased evaluations for gout and a status 
post right ankle fracture with post-traumatic changes.

Factual Background

Private treatment records from Dr. D.R. reflect ongoing 
complaints and treatment for bilateral ankle pain.  In June 
1994, Dr. D.R. noted some improved but found continuous pain, 
swelling, and burning in the veteran's right ankle.  Dr. D.R. 
further noted a history of an ankle injury "years ago" but 
indicated that he suspected gout due to the rapid onset of 
the symptoms.  In July 1994, Dr. D.R. noted further 
improvement in the veteran's right ankle but also found pain, 
swelling, and burning in the left ankle.  In September 1994, 
Dr. D.R. noted "mild" pain, swelling, and redness in the 
right ankle, and "mild" swelling and redness in the left 
ankle.

In March 1995, the veteran was provided with a VA orthopedic 
examination.  The veteran reported that he has had a long 
history of gouty arthritis involving primarily his great 
toes, which was treated while he was on active duty with 
nonsteroidal anti-inflammatory drugs.  He also reported that 
he had sustained a fracture to his right ankle in 1973, and 
that he experienced increasing gouty arthritic attacks 
involving both ankles and his great toes.  

Examination of the veteran's right ankle reportedly revealed 
a slight widening of the ankle joint, and the VA examiner 
found that he lacked 5 degrees of bringing the ankle to 0 
degrees dorsiflexion.  The VA examiner also noted plantar 
flexion to 35 degrees, and that the veteran had fair 
ligamentous support medially and laterally.  Examination of 
the left ankle also revealed 35 degrees plantar flexion and a 
5 degree limitation in coming to complete dorsiflexion.  The 
VA examiner concluded that he did not have any acute 
erythematous hot joint swellings at the present time, and no 
evidence of cutaneous stigmata of gout.  The veteran was 
diagnosed with a history of a fracture dislocation of the 
right ankle with some residual diminished motion, and gouty 
arthritis involving primarily the 1st metatarsal joints 
bilaterally and both ankles.

In December 1996, the veteran was provided with another VA 
orthopedic examination.  The veteran reported a history of 
multiple flare-ups of acute pain and swelling in either one 
of the great toes or of one or both of his ankles, the last 
of which reportedly occurred in July of 1996.  He reported 
that his right ankle was much worse than his left although he 
still experienced flare-ups and some of the same of symptoms 
in his left ankle.  Upon examination, the veteran's ankles 
were noted to appear slightly swollen, a little more so on 
the right than the left with 1+ effusion on the right and a 
trace of effusion on the left.  In the right ankle, the 
veteran reportedly had dorsiflexion from 5 degrees, plantar 
flexion to 40 degrees, eversion to 15 degrees, and inversion 
to 40 degrees.  Some tenderness was noted around the joint 
surfaces on the right but no obvious deformity was found.  
The VA examiner found that the veteran's gait appeared normal 
but that he exhibited some difficulty walking on his toes and 
heals due to pain in his right foot.  The VA examiner also 
found that inversion stress on the right ankle caused severe 
pain over the ankle joint and acute withdrawal movement, and 
that forced range of motion in any direction caused pain and 
discomfort in the right ankle.

Upon examination of the left ankle, range of motion was found 
to be to 15 degrees dorsiflexion, 45 degrees plantar flexion, 
15 degrees eversion, and 50 degrees inversion.  The VA 
examiner noted some mild tenderness over the lateral 
malleolus around the joint area and lateral ankle join 
region, with a trace of effusion found.  X-rays of both 
ankles reportedly revealed a calcaneal spur along the 
inferior aspect of the left calcaneous and an old, healed 
fracture of the right distal radius.  The veteran was 
diagnosed with an old fracture dislocation of the right ankle 
with post-traumatic arthritis and gouty arthritis of both 
ankles and great toe joints.  The VA examiner concluded that 
the veteran had gouty arthritis by history, which was 
reflected by intermittent flare-ups in both ankles that 
aggravated his post-traumatic changes in the right ankle.

In a Substantive Appeal (VA Form 9) submitted in January 
1997, the veteran contended that his gout and traumatic 
arthritis of the right ankle were more severe than was 
contemplated by his presently assigned ratings.  He indicated 
that both of his feet and ankles were so tender that he had 
difficulty walking, and that his right ankle had began to 
swell and hurt more frequently.  In an attached statement, 
Dr. D.R. reported that the veteran had developed redness and 
swelling in both of his ankles in July 1994, which Dr. D.R. 
found to be due to gout.  Dr. D.R. further reported that the 
veteran was unable to wear his shoes during this period and 
required a quad cane for ambulating. 

In a signed statement submitted in March 1997, the veteran 
was treated in January 1997 for a two-week flare-up of gouty 
arthritis of the left ankle.  An examination report dated in 
January 1997 shows that the veteran reported an acute onset 
of left ankle pain and inflammation four days before.  The 
veteran's physician, D.R. C.E., noted a 4-year history of 
gout with about one flare-up per year, usually in the left 
ankle and occasionally in the right.  Upon examination, Dr. 
C.E. found that the veteran was exquisitely tender over the 
malleoli both lateral and medial, as well as the joint line 
of the ankle and the first metatarsophalangeal joint.  
Examination was noted to be significant for a hyperemic and 
edematous dorsolateral left foot, and range of motion was 
reported to be essentially absent in the left ankle.  Dr. 
C.E. also noted increased warmth to palpation over the above 
areas relative to the right foot.  The veteran was diagnosed 
with an acute flare-up of gouty arthritis of the left ankle.

In February 1999, the veteran was provided with another VA 
orthopedic examination.  The veteran reported that since 
1996, he has had eight to ten attacks in his left ankle, and 
several attacks on the right as well.  Range of motion in the 
right ankle was noted to be to 5 degrees dorsiflexion, 30 
degrees plantar flexion, and 5 degrees subtalar motion.  
Range of motion in the left ankle was noted to be to 15 
degrees dorsiflexion, 45 degrees plantar flexion, and 45 
degrees subtalar motion.  The VA examiner found some swelling 
and tenderness diffusely about the right ankle with crepitus 
on motion.  No evidence of swelling or tenderness was found 
in the left ankle.  X-rays reportedly revealed post-traumatic 
arthritic changes in the right ankle, which were found to be 
"moderate" in nature, and some mild anterior spurring of 
the distal tibia of the left ankle, which were found to be 
consistent with early gouty arthritic changes.  The veteran 
was diagnosed with moderate post-traumatic arthritis of the 
right ankle and mild to moderate gouty arthritis of both 
ankles.

Analysis

Gout

The veteran's gout is currently assigned a noncompensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5017.  Pursuant to Diagnostic Code 5017, gout is evaluated 
under the rating criteria of Diagnostic Code 5002, which 
pertains to rheumatoid arthritis.  Under Diagnostic Code 
5002, rheumatoid arthritis as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating is evaluated as 
100 percent disabling.  When there is less symptomatology 
than the criteria for a 100 percent rating but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods, a 60 
percent evaluation is assigned.  Symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year are 
evaluated as 40 percent disabling.  One or two exacerbations 
a year in a well-established diagnosis are evaluated as 20 
percent disabling.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

As an initial matter, the Board has considered whether the 
veteran's gout is more appropriately rating for an "active 
process" under 38 C.F.R. § 4.71a, Diagnostic Code 5017 or 
for "chronic residuals."  Although the medical examiners of 
record have not spoken directly on point, the Board believes 
that the competent and probative evidence of record supports 
finding that the veteran's gout is more appropriately rated 
as an active process under the criteria of Diagnostic Code 
5017.  In particular, the Board notes that there is 
documented evidence of several recent acute flare-ups of 
gouty arthritis in both ankles and that objective physical 
examination has consistently demonstrated evidence of pain 
and other symptoms in both ankles.  In combination with the 
veteran's own reports of repeated flare-ups, the Board 
concludes that this evidence supports finding that the 
veteran's gouty arthritis is more appropriately rated as an 
active process under the criteria Diagnostic Code 5017.

Having found that the veteran's gout is more appropriately 
rated as an active process, the Board has considered whether 
an increased rating is warranted under the applicable 
criteria.  In this regard, the Board notes that there is 
evidence both for and against a 40 percent disability rating 
under this code.  In particular, the Board notes that there 
are only two documented incidents of flare-ups of record 
(1994 and 1997) and that the veteran's January 1997 physician 
specifically noted a history of only one flare-up of gout per 
year.  However, the Board also notes that in February 1999, 
the veteran reported experiencing at least 8 to 10 flare-ups 
of gout in his left ankle over the previous three years, and 
several other flare-ups in his right ankle.  Additionally, 
objective physical examination has consistently revealed 
evidence of a variety of symptoms, including tenderness, 
pain, and swelling, and Dr. D.R.'s treatment records 
demonstrate that the veteran's symptoms can take several 
months to subside following a flare-up.  Furthermore, Dr. 
D.R. indicated that during his 1994 flare-up, the veteran was 
unable to wear shoes and was forced to use a quad cane for 
support.

Therefore, in light of the veteran's recent report of 
frequent flare-ups, as well as the consistency and severity 
of symptoms as demonstrated by the objective medical evidence 
of record, the Board finds that the veteran's gout more 
closely approximates a rating of 40 percent for definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  See 38 C.F.R. § 4.7.

The Board further finds that the preponderance of the 
competent and probative  evidence of record is against a 
higher rating of 60 percent as there is no indication that 
the veteran experiences weight loss, anemia or other symptoms 
productive of severe impairment of health.  Additionally, 
although the Board recognizes that Dr. D.R. indicated that 
the veteran required the use of a quad cane during his 1994 
flare-up, and that Dr. C.E. reported that the veteran was 
using a crutch during his examination, subsequent VA 
examinations were negative for any indication that the 
veteran required the assistance of a device to ambulate.  
Furthermore, the Board notes that the veteran has been 
specifically diagnosed on several occasions with only 
"mild" or "moderate" gout in his ankles.  Therefore, 
although the Board believes that the veteran's gout has been 
shown to be incapacitating at times, as is already 
contemplated by his 40 percent disability rating, the Board 
does not believe that the evidence demonstrates that the 
veteran's gout is manifested by severely incapacitating 
exacerbations occurring to such a degree as to warrant a 60 
percent rating.  Thus, the Board believes that the 
preponderance of the evidence is against an increased rating 
of 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5017.

In summary, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran's gouty 
arthritis more closely approximates a rating of 40 percent 
for definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  Thus, the appeal is 
granted.


Traumatic arthritis of the right ankle

The veteran's traumatic arthritis of the right ankle is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 
5010, traumatic arthritis, when substantiated by x-ray 
evidence, is rated as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
when established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5271, moderate limitation of ankle 
motion is rated as 10 percent disabling and marked limitation 
of motion is rated as 20 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  See also 38 C.F.R. § 4.71, 
Plate II, which identifies normal range of ankle motion is 
identified as dorsiflexion of 0 to 20 degrees and plantar 
flexion of 0 to 45 degrees.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's traumatic arthritis of the 
right ankle.  In particular, the Board finds that the 
veteran's traumatic arthritis of the right ankle is 
manifested by no more than moderate limitation of motion, as 
shown by repeated VA examination, which consistently revealed 
dorsiflexion limited by only 5 degrees.  Additionally, the 
Board notes that VA examinations have revealed plantar 
flexion of from 30 to 40 degrees, that is close to the normal 
range described in 38 C.F.R. § 4.71.

The Board recognizes that the veteran's right ankle symptoms 
have been shown to be quite severe at times, and that he has 
been shown on two occasions to have required the use of a 
quad cane and a crutch to help him ambulate.  However, these 
symptoms have been directly attributed to the veteran's acute 
flare-ups of gout, and were already considered by the Board 
in assigning his 40 percent disability rating for that 
disability.  See 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993) [the evaluation of the same disability 
under various diagnoses is to be avoided].  In considering 
whether an increased rating is warranted for the veteran's 
traumatic arthritis of the right ankle, the Board has 
therefore focused primarily on the degree of limitation of 
motion in his right ankle, in accordance with the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria].  Because the veteran's right 
ankle has consistently revealed dorsiflexion limited to only 
5 degrees and plantar flexion limited from 30 to 40 degrees, 
the Board concludes that the preponderance of the evidence is 
against an increased rating of 20 percent marked limitation 
of motion.

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology. Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
however, there is no evidence of ankylosis of the ankle.  
Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5270 is not for 
application.  There is also no evidence of malunion of the 
tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 is also not for application.

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) may provide a basis for an 
increased evaluation.  However, the Board can find no 
indication of excessive weakness, fatigability, or 
incoordination in the veteran's right ankle so as to warrant 
a higher rating based upon functional loss.  Additionally, as 
discussed above, although some pain and swelling were found 
on examination of his right ankle, these symptoms were 
attributed to flare-ups of the veteran's gout and were 
already considered by the Board in assigning his 40 percent 
disability rating for that disability.  Thus, the Board 
concludes that the veteran has not demonstrated any 
additional functional loss in the right ankle so as to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45. 

In summary, the Board finds that the competent and probative 
evidence of record is against a rating in excess of 10 
percent for the veteran's traumatic arthritis of the right 
ankle.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

An increased rating of 40 percent for the veteran's service-
connected gout is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for a status 
post right ankle fracture with traumatic changes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

